      Case 1:19-cv-02431-AJN-SDA Document 184 Filed 09/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         9/10/2021
 Elohim EPF USA, Inc.,

                                Plaintiff,
                                                            1:19-cv-02431 (AJN) (SDA)
                    -against-
                                                            ORDER FOR
 162 D & Y Corp. et al.,                                    TELEPHONE CONFERENCE

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

         The parties are directed to appear for a telephone conference on Wednesday, September

15, 2021, at 12:00 p.m. to discuss Defendants’ Letter Motion to compel. (See ECF No. 178.) At the

scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479) and

enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               September 10, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
